EXHIBIT 10.1

SECOND AMENDED AND RESTATED
EMPLOYMENT AND NON-COMPETE AGREEMENT

THIS AGREEMENT is between AutoZone, Inc., a Nevada corporation and its various
subsidiaries (collectively “AutoZone”), and Harry L. Goldsmith, an individual
(“Employee”) dated as of December 29, 2008 (“Effective Date”) and is an
amendment and restatement of the Amended and Restated Employment and Non-Compete
Agreement between Employee and AutoZone, Inc. dated August 31, 1999 (as amended
and restated the “Agreement”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties are agreed as follows:



1.   EMPLOYMENT. AutoZone agrees to employ Employee and Employee agrees to
remain in the employment of AutoZone, or a subsidiary or affiliate, until the
expiration or earlier termination of this Agreement.



2.   TERM. This Agreement shall be effective as of the Effective Date and shall
continue until it is terminated pursuant to Paragraph 8, 9, or 10.



3.   SALARY. Employee shall receive a salary from AutoZone as follows: During
the term of this Agreement, Employee shall receive annual compensation of
$387,000, subject to increases as determined by the Compensation Committee of
the Board of Directors (“Base Salary”). The Base Salary amount shall be paid on
a pro-rated basis for all partial years based on a 364 day year. AutoZone
reserves the right to increase the Base Salary above the amounts stated above in
its sole discretion. All salary shall be paid at the same time and in the same
manner that AutoZone’s other officers are paid.



4.   BONUS. During the term of this Agreement, Employee shall receive a bonus
based on a target of up to sixty (60) percent of the Employee’s Base Salary in
accordance with policies and procedures established by AutoZone’s Compensation
Committee and Board of Directors which shall be based upon the financial and
operational goals and objectives for the Employee and AutoZone established by
the Compensation Committee for each of AutoZone’s fiscal years (“Target”) in
accordance with AutoZone’s Executive Incentive Compensation Plan. The Target is
established at the sole discretion of the Compensation Committee and Board of
Directors and is subject to review and revision at any time upon notification to
the Employee. All bonuses shall be paid at the same time and in the same manner
that AutoZone’s other officers are paid, but in no event later than the
fifteenth day of the third month following the end of the relevant fiscal year.



5



--------------------------------------------------------------------------------



 



5.   DUTIES. Employee shall serve as AutoZone’s Executive Vice President,
General Counsel and Secretary, performing such duties as AutoZone’s Board of
Directors may direct from time to time and as are normally associated with such
a position. AutoZone may, in its sole discretion, alter, expand or curtail the
services to be performed by Employee or position held by Employee from time to
time, without adjustment in compensation. Employee shall devote his entire time
and attention to AutoZone’s business. During the term of this Agreement,
Employee shall not engage in any other business activity that conflicts with his
duties with AutoZone, regardless of whether it is pursued for gain or profit.
Employee may, however, invest his assets in or serve on the Board of Directors
of other companies so long as they do not require Employee’s services in the day
to day operation of their affairs and do not violate AutoZone’s conflict of
interest policy. Notwithstanding, Employee may from time to time invest de
minimus amounts in the publicly traded stock of Competitors upon written
approval of AutoZone’s Chief Executive Officer.



6.   OTHER BENEFITS. Other benefits to be received by Employee from AutoZone
shall be the ordinary benefits received by AutoZone’s other executive officers,
which may be changed by AutoZone in its sole discretion from time to time.



7.   TAXES. Employee understands that all salary, bonus and other benefits will
be subject to reduction for amounts required to be withheld by law as taxes and
otherwise.



8.   TERMINATION BY AUTOZONE.

(a) WITHOUT CAUSE. AutoZone may terminate this Agreement without Cause at any
time upon notice to Employee and Employee shall cease to be an officer of
AutoZone. If the Employee experiences a “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended, and Treasury Regulation Section 1.409A-1(h)) (“Separation from
Service”) due to the Employee’s termination by AutoZone without Cause then
AutoZone shall promptly pay or provide to the Employee:

(i) Subject to Paragraph 16(c) below, three (3) years of the Employee’s
then-current Base Salary, payable in substantially equal installments over the
three (3) year period following the date of such Separation from Service (the
“Termination Date”) (such three-year period after the Termination Date, the
“Continuation Period”) in accordance with AutoZone’s regular payroll practice,
which amounts shall be payable on each payroll date on which AutoZone pays
salary payments to its officers, beginning with the first such payroll date
after the Termination Date (the “First Payroll Date”), and any amounts that
would otherwise have been paid pursuant to this Paragraph 8(a)(i) prior to such
payroll date shall be paid in a lump-sum on the First Payroll Date;



6



--------------------------------------------------------------------------------



 



(ii) To the extent that the Employee has unvested stock options that would have
otherwise vested during the Continuation Period had Employee not experienced a
Separation from Service (the “Subject Stock Options”), the vesting of such
Subject Stock Options shall accelerate and such Subject Stock Options shall
become fully vested on the Termination Date. The Subject Stock Options and all
other stock options held by the Employee that vested on or before the
Termination Date may be exercised in the manner set forth in the respective
stock option agreements until the earlier of the 30 days following the end of
the Continuation Period or the maximum term of the respective stock option
agreement, without regard to any possible early expiration resulting from the
Employee’s termination of employment. Notwithstanding, the Employee’s
termination of employment pursuant to this paragraph shall not be considered a
“Termination of Employment” pursuant to any stock option agreement for any stock
option that would vest during the Continuation Period to cause such stock option
to terminate;

(iii) Continuation of medical, dental and vision benefit coverage under a “group
health plan” of AutoZone for the benefit of the Employee and/or the Employee’s
dependents, for the period beginning on the Termination Date and equal to the
sum of (1) the Continuation Period and (2) the period during which the Employee
was entitled to elect COBRA coverage as of the Termination Date, initially
pursuant to Employee’s COBRA election until the expiration of the maximum COBRA
period applicable to Employee;

(iv) Pay to the Employee a lump-sum amount equal, as determined by AutoZone, to
three times the total aggregate annual COBRA premium costs for group medical,
dental and vision benefit coverage for the Employee and the Employee’s spouse
and dependents, in each case, as in effect with respect to each such individual
immediately prior to such Separation from Service, which lump-sum payment shall
be made six (6) months after the Termination Date. For the avoidance of doubt,
the payment described in this Paragraph 8(a)(iv) shall be subject to withholding
of any federal, state, local or foreign withholding or other taxes or charges
which AutoZone is required to withhold; and

(v) During the Continuation Period, Employee shall not earn any bonus payments.
AutoZone shall pay Employee a prorated bonus for the fiscal year which includes
the Termination Date calculated based on the period of time elapsed during such
fiscal year until the Termination Date and the formula established by the
Compensation Committee for officers for that fiscal year. Said bonus shall be
paid when other officer bonuses are paid for that fiscal year, but in no event
later than the fifteenth day of the third month following the end of such fiscal
year.

AutoZone shall have no obligations other than those stated herein upon the
termination of this Agreement and Employee hereby releases AutoZone from any and
all obligations and claims except those as are specifically set forth herein.
Each payment under this Paragraph 8(a) shall be treated as a separate payment
for purposes of Section 409A (as defined below). To the extent that any
reimbursement is received or to be received by Employee, such reimbursements
shall be administered consistent with the following additional requirements as
set forth in Treasury Regulation section 1.409A-3(i)(1)(iv): (1) Employee’s
eligibility for benefits in one taxable year will not affect Employee’s
eligibility for benefits in any other taxable year, (2) any reimbursement of
eligible expenses will be made on or before the last day of the taxable year
following the taxable year in which the expense was incurred, and (3) Employee’s
right to benefits is not subject to liquidation or exchange for another benefit.



7



--------------------------------------------------------------------------------



 



(b) WITH CAUSE. AutoZone shall have the right to terminate this Agreement and
Employee’s employment with AutoZone for Cause at any time. Upon such termination
for Cause, Employee shall have no right to receive any compensation, salary, or
bonus and shall immediately cease to receive any benefits (other than those as
may be required pursuant to the AutoZone Pension Plan or by law) and any stock
options shall be governed by the respective stock option agreements in effect
between the Employee and AutoZone at that time. “Cause” shall mean the willful
engagement by the Employee in conduct which is demonstrably or materially
injurious to AutoZone, monetarily or otherwise. For this purpose, no act or
failure to act by the Employee shall be considered “willful” unless done, or
omitted to be done, by the Employee not in good faith and without reasonable
belief that his action or omission was in the best interest of AutoZone.



9.   TERMINATION BY EMPLOYEE. Employee may terminate this Agreement at any time
upon written notice to AutoZone. Upon such termination, Employee’s employment
shall terminate and Employee shall cease to receive any further salary,
benefits, or bonus, and all stock options granted shall be governed by the
respective stock option agreement(s) between the Employee and AutoZone.



10.   TERMINATION BY EMPLOYEE UPON A CHANGE OF CONTROL. Employee may terminate
this Agreement upon a Change of Control of AutoZone by giving written notice to
AutoZone within sixty days of the occurrence of a Change of Control. Upon giving
such notice to AutoZone, Employee’s employment shall terminate and Employee
shall cease to receive any payments or benefits pursuant this Agreement and all
stock options held by Employee shall be governed by the respective stock option
agreement(s). Any of the following events shall constitute a “Change of
Control”: (a) the acquisition after the date hereof, in one or more
transactions, of beneficial ownership (as defined in Rule 13d-3(a)(1) under the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), by any person or
entity or any group of persons or entities who constitute a group (as defined in
Section 13(d)(3) under the Exchange Act) of any securities such that as a result
of such acquisition such person, entity or group beneficially owns AutoZone,
Inc.’s then outstanding voting securities representing 51% or more of the total
combined voting power entitled to vote on a regular basis for a majority of the
board of Directors of AutoZone, Inc. or (b) the sale of all or substantially all
of the assets of AutoZone (including, without limitation, by way of merger,
consolidation, lease or transfer) in a transaction where AutoZone or the
beneficial owners (as defined in Rule 13d-3(a)(1) under the Exchange Act) of
capital stock of AutoZone do not receive (i) voting securities representing a
majority of the total combined voting power entitled to vote on a regular basis
for the board of directors of the acquiring entity or of an affiliate which
controls the acquiring entity or (ii) securities representing a majority of the
total combined equity interest in the acquiring entity, if other than a
corporation; provided however, that the foregoing provisions of this
Paragraph 10 shall not apply to any transfer, sale or disposition of shares of
capital stock of AutoZone to any person or persons who are affiliates of
AutoZone on the date hereof.



11.   EFFECT OF TERMINATION. Any termination of Employee’s service as an officer
of AutoZone shall be deemed a termination of Employee’s service on all boards
and as an officer of all subsidiaries of AutoZone.



8



--------------------------------------------------------------------------------



 



12.   NON-COMPETE. Employee agrees that he will not, for the period commencing
on the termination date of this Agreement pursuant to Paragraph 8 or 9
(whichever is applicable) of this Agreement and ending on



  (i)   the date three years after said termination date of this Agreement if
either Employee voluntarily terminates this Agreement or this Agreement is
terminated by AutoZone for Cause; or



  (ii)   the end of the Continuation Period if this Agreement is terminated by
AutoZone without Cause,

be engaged in or concerned with, directly or indirectly, any business related to
or involved in the retail sale of auto parts to “DIY” customers, or the
wholesale or retail sale of auto parts to commercial installers in any state,
province, territory or foreign country in which AutoZone operates now or shall
operate during the term set forth in this non-compete paragraph (herein called
“Competitor”), as an employee, director, consultant, beneficial or record owner,
partner, joint venturer, officer or agent of the Competitor.

The parties acknowledge and agree that the time, scope, geographic area and
other provisions of this Non-Compete section have been specifically negotiated
by sophisticated commercial parties and specifically hereby agree that such
time, scope, geographic area and other provisions are reasonable under the
circumstances and are in exchange for the obligations undertaken by AutoZone
pursuant to this Agreement.

Further, Employee agrees not to hire, for himself or any other entity, encourage
anyone or entity to hire, or entice away from AutoZone any employee of AutoZone
during the term of this non-compete obligation.

If at any time a court of competent jurisdiction holds that any portion of this
Non-Compete section is unenforceable for any reason, then Employee shall forfeit
his right to any further salary, bonus, stock option exercises, or benefits from
AutoZone during any Continuation Period. This Paragraph 12 shall not apply to a
termination by Employee pursuant to Paragraph 10.



13.   CONFIDENTIALITY. Unless otherwise required by law, Employee shall hold in
confidence any proprietary or confidential information obtained by him during
his employment with AutoZone, which shall include, but not be limited to,
information regarding AutoZone’s present and future business plans, vendors,
systems, operations and personnel. Confidential information shall not include
information: (a) publicly disclosed by AutoZone; (b) rightfully received by
Employee from a third party without restrictions on disclosure; (c) approved for
release or disclosure by AutoZone; or (d) produced or disclosed pursuant to
applicable laws, regulation or court order. Employee acknowledges that all such
confidential or proprietary information is and shall remain the sole property of
AutoZone and all embodiments of such information shall remain with AutoZone.



9



--------------------------------------------------------------------------------



 



14.   BREACH BY EMPLOYEE. The parties further agree that if, at any time,
despite the express agreement of the parties hereto, Employee violates the
provisions of this Agreement by violating the Non-Compete or Confidentiality
sections, or by failing to perform his obligations under this Agreement,
Employee shall forfeit any unexercised stock options, vested or not vested, and
AutoZone may cease paying any further salary or bonus. In the event of breach by
Employee of any provision of this Agreement, Employee acknowledges that such
breach will cause irreparable damage to AutoZone, the exact amount of which will
be difficult or impossible to ascertain, and that remedies at law for any such
breach will be inadequate. Accordingly, AutoZone shall be entitled, in addition
to any other rights or remedies existing in its favor, to obtain, without the
necessity for any bond or other security, specific performance and/or injunctive
relief in order to enforce, or prevent breach of any such provision.



15.   DEATH OF EMPLOYEE OR DISABILITY. If Employee should die or become disabled
(such that he is no longer capable of performing his duties) during the term of
this Agreement, then all salary and bonus shall cease as of the date of his
death or disability, all stock options shall be governed by the terms of the
respective stock option agreements, and Employee shall receive disability or
death benefits as may be provided under AutoZone’s then existing policies and
procedures related to disability or death of AutoZone employees.



16.   CODE SECTION 409A.

(a) General. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(together with Department of Treasury regulations and other official guidance
issued thereunder, “Section 409A”). Notwithstanding any provision of this
Agreement to the contrary, in the event that AutoZone determines in good faith
that any compensation or benefits payable under this Agreement may not be either
exempt from or compliant with Section 409A, AutoZone shall consult with the
Employee and adopt such amendments to this Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive
effect), or take any other commercially reasonable actions necessary or
appropriate to (i) preserve the intended tax treatment of the compensation and
benefits payable hereunder, to preserve the economic benefits of such
compensation and benefits, and/or (ii) to exempt the compensation and benefits
payable hereunder from Section 409A or to comply with the requirements of
Section 409A and thereby avoid the application of penalty taxes thereunder;
provided, however, that this Paragraph 16 does not, and shall not be construed
so as to, create any obligation on the part of AutoZone to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify the Employee for any failure to do so.



10



--------------------------------------------------------------------------------



 



(b) This Agreement shall be administered and interpreted to maximize the
short-term deferral exception to Section 409A of the Code, and Employee shall
not, directly or indirectly, designate the taxable year of a payment made under
this Agreement. The portion of any payment under this Agreement that is paid
within the “short-term deferral period” within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) shall be treated as a short term deferral and
not aggregated with other plans or payments. Any other portion of the payment
that does not meet the short term deferral requirement shall, to the maximum
extent possible, be deemed to satisfy the exception from Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) for involuntary separation pay and
shall not be aggregated with any other payment. Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments. Any amount that is paid as a short-term deferral
within the meaning of Treasury Regulation Section 1.409A-1(b)(4), or within the
involuntary separation pay limit under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) shall be treated as a separate
payment. Payment dates provided for in this Agreement shall be deemed to
incorporate “grace periods” within the meaning of Section 409A of the Code.

(c) Notwithstanding anything to the contrary in this Agreement, no compensation
or benefits, including without limitation any severance payments or benefits
payable under Paragraph 8 hereof, shall be paid to Employee during the 6-month
period following Employee’s Separation from Service if AutoZone determines that
paying such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without resulting in a prohibited distribution, including as a result of
Employee’s death), AutoZone shall pay Employee a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Employee during such
period.

This Paragraph 16(c) shall not apply to that portion of any amounts payable upon
a Separation from Service which shall qualify as “involuntary severance” under
Section 409A because such amount does not exceed the lesser of (1) two hundred
percent (200%) of the Executive’s annualized compensation from the Company for
the calendar year immediately preceding the calendar year during which the
Separation from Service occurs, or (2) two hundred percent (200%) of the annual
limitation amount under Section 401(a)(17) of the Code for the calendar year
during which the Separation from Service occurs.



17.   WAIVER. Any waiver of any breach of this Agreement by AutoZone shall not
operate or be construed as a waiver of any subsequent breach by Employee. No
waiver shall be valid unless in writing and signed by an authorized officer of
AutoZone.



18.   ASSIGNMENT. Employee acknowledges that his services are unique and
personal. Accordingly, Employee shall not assign his rights or delegate his
duties or obligations under this Agreement. Employee’s rights and obligations
under this Agreement shall inure to the benefit of and be binding upon AutoZone
successors and assigns. AutoZone may assign this Agreement to any wholly-owned
subsidiary operating for the use and benefit of AutoZone.



11



--------------------------------------------------------------------------------



 



19.   ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties related to the matters discussed herein. It may not be changed orally
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification, extension, or discharge is sought.



20.   JURISDICTION. This Agreement shall be governed and construed by the laws
of the State of Tennessee, without regard to its choice of law rules. The
parties agree that the only proper venue for any dispute under this Agreement
shall be in the state or federal courts located in Shelby County, Tennessee.



21.   SURVIVAL. Paragraphs 8, 12, 13, 14 and 20 of this Agreement shall survive
any termination of this Agreement or Employee’s employment with AutoZone
(including, without limitation termination pursuant to Paragraphs 8, 9, or 10).

IN WITNESS WHEREOF, the respective parties execute this Agreement.

AUTOZONE, INC.

Employee

By: /s/ William C. Rhodes, III

/s/ Harry L. Goldsmith

Title: Chairman, President & CEO

Date: 12-29-08

Date:  12/29/08

By: /s/ Timothy W. Briggs
Title: Senior VP, HR




12